DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL claims 1-3 and 26.
Allowable Subject Matter
Claims 4-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not reasonably disclose, teach or suggest wherein a method comprising: disposing upon a curved surface a soft mold; the curved surface comprising an organic polymer; the soft mold having an elastic modulus of about 105 to about 108 pascals and having disposed upon its surface a pattern in combination with the limitations of the independent claim.
The closest prior art of record does not teach a soft stamp and a hard backing as the claim requires. Nielsen et al. (US20080000375A1), herein Nielsen teaches a flexible nano-print stamp (title), and a curvature of a substrate ([0012]) with a polymer ([0041]) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741